Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Lee on 08/26/2022 and 08/29/2022.
The application has been amended as follows: 
Please amend the claims as follows and replace with the claim set below. 
Please modify claim 1 as suggested below:
Cancel claims 3 and 15.
Change the dependencies of Claims 4 and 6 to be dependent from 1 and not cancelled claim 3.
Claim 1 (currently amended) A meltblown nonwoven fabric, comprising resinous polypropylene fibers, wherein the fibers have an elongational viscosity, as measured under conditions at an elongational strain rate of 2.5 x 102 (1/s) and a temperature of 160°C, of from 430 Pa-s to 1200 Pa-s, and a ratio of the elongational viscosity (Pa-s) to a shear viscosity (Pa- s) of the fiber, as measured under conditions at a shear strain rate of 2.5 x 102 (1/s) and a temperature of 160°C, is from 35 to 65.

Claim 2 (original) The nonwoven fabric according to claim 1, wherein the shear viscosity is from 10 Pa-s to 20 Pa-s. 
	
Claim 3 (cancelled)

Claim 4 (Currently amended) The nonwoven fabric according to claim 1

Claim 5 (original) The nonwoven fabric according to claim 4, wherein a content of the long-chain branched polypropylene is from 0.7% by mass to 5% by mass with respect to a total mass of the resin composition.  
	
Claim 6 (Currently amended) The nonwoven fabric according to claim 
   
Claim 7 (Original) The nonwoven fabric according to claim 6, wherein a content of the linear polypropylene is from 95% by mass to 99.3% by mass with respect to a total mass of the resin composition.
 
Claim 8 (Previously presented) The nonwoven fabric according to claim 6, wherein the linear polypropylene comprises a linear polypropylene having a weight-average molecular weight of 20,000 or more.
   
Claim 9 (Original) The nonwoven fabric according to claim 8, wherein a content of the linear polypropylene having a weight-average molecular weight of 20,000 or more is 50% by mass or more with respect to a total mass of the linear polypropylene. 

Claim 10 (Previously presented) The nonwoven fabric according to claim 6, wherein the linear polypropylene comprises a linear polypropylene having a weight- average molecular weight of less than 20,000. 
 
Claim 11 (Original) The nonwoven fabric according to claim 10, wherein a content of the linear polypropylene having a weight-average molecular weight of less than 20,000 is 50% by mass or less with respect to a total mass of the linear polypropylene.    
	
Claim 12 (Previously presented) The nonwoven fabric according to claim 1, wherein the fibers have an average fiber diameter (Da) of 2.7 µm or less.  

Claim 13 (original) The nonwoven fabric according to claim 12, wherein a ratio of a standard deviation (Dd) of the average fiber diameter to the average fiber diameter (Da) (Dd/Da) is from 70 to 100.  
 
Claim 14 (Previously presented) The nonwoven fabric according to claim 1, wherein, in the fibers, a content of fibers having a fiber diameter that is 5 or more times as large as the average fiber diameter is 20% by mass or less.    

Claim 15 (cancelled)	
Claim 16 (Previously presented) A filter, comprising the nonwoven fabric according to claim 1. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: here was no prior art found that teaches or suggests a meltblown nonwoven made from either long branched or linear polypropylene which had the uniaxial elongational viscosity or proportion thereof defined in the invention as in claim 1.  
	The closest prior art found was WO 2017/068106 A1 issued to Borealis or JP 2004-502797.  WO ‘106 in their claims and at page 20, lines 16-20 do teach a composition comprising long-chain branched polypropylene and 10-50 wt% of linear propylene polymer is made into the form of fibres or the like. 
	JP ‘797 also in their claims and at [0030] specify a polypropylene resin comprising long-chain branched polypropylene is made into fibres.  However, neither reference mention nor allude to the relation between the claimed uniaxial elongational viscosity or proportion thereof defined in the invention as in claim 1. 
	Additionally, it can be understood from the instant specification see 0022, 0035 and 0046, and the examples in the specification that it is necessary to employ a resin composition comprising 90 mass% or greater of long-chain polypropylene and 0.7-5 mass% of long-chain branched polypropylene, in order to obtain fibres satisfying the above-mentioned uniaxial elongational viscosity and proportion thereof.  Thus, a skilled artisan would not have arrived at the present invention with these or any other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759